Citation Nr: 1230825	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-15 790	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether the rating decision by the Regional Office in September 1994, denying service connection for a left knee disability on a secondary basis, was clearly and unmistakably erroneous.

2.  Whether the rating decision by the Regional Office in September 1994, denying a rating higher than 10 percent for a right knee disability, was clearly and unmistakably erroneous.

3.  Entitlement to a rating higher than 10 percent for a left knee disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran 

ATTORNEY FOR THE BOARD
N. T. Werner, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.  

The claim for increase for a left knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision in September 1994, the RO denied service connection for a left knee disability on a secondary basis and the record does not establish that the correct facts as the facts were known at the time were not before the RO or that the RO incorrectly applied the statutory or regulatory provisions in effect at the time.

2.  In an unappealed rating decision dated in September 1994, the RO denied a rating higher than 10 percent for a right knee disability; the record does not establish that the correct facts as the facts were known at the time were not before the RO or that the RO incorrectly applied the statutory or regulatory provisions in effect at the time. 





CONCLUSIONS OF LAW

1.  The rating decision by the RO in September 1994, denying service connection for a left knee disability on a secondary basis, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 2010); 38 C.F.R. § 3.105(a) (2011).

2.  The rating decision by the RO in September 1994, denying a claim for a rating higher than 10 percent for a right knee disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 2010); 38 C.F.R. § 3.105(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to allegations of clear and unmistakable error.  Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The law provides that an individual whose VA claim has been adjudicated by an RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.105(a).



Such a final decision by the RO may be reversed or amended where evidence establishes that the adjudication of the claim was clearly and unmistakably erroneous. 38 C.F.R. § 3.105(a). 

Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a). 

Clear and unmistakable error is defined as: Either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory and regulatory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

In May 1992, the Veteran filed a claim of service connection for a left knee disability, secondary to service-connected right knee disability, and a claim for increase for the right knee.  In a rating decision in September 1994, the RO denied both claims.  By letter in October 1994, the RO notified the Veteran of the rating decision, denying his claims, and of his procedural and appellate rights to appeal the rating decision to the Board.  The Veteran did not initiate an appeal of rating decision in September 1994, and the rating decision became final. 
38 C.F.R. § 3.104(a). 

The Veteran now seeks to reverse the rating decision in September 1994 on the basis of allegations of clear and unmistakable error.  38 C.F.R. § 3.105(a). 







Left Knee 

On the claim of service connection for a left knee disability, the Veteran alleges clear and unmistakable error, because the RO failed to grant secondary service connection as the VA examiner in September 1994 expressed the opinion that the service-connected right knee aggravated the left knee.

A close reading of the VA examiner's opinion shows that the opinion was couched as "could have been aggravated by the right knee condition."  The term "could" in the context of possibility, is the equivalent of "may," and too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in the term of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Therefore, the VA examiner's opinion is neither favorable nor unfavorable.  And the RO was correct in rejecting the evidence as favorable to the claim. 

Accordingly, the Board finds that the RO correctly appeal the law to the correct facts at the time, and clear and unmistakable error is not shown. 

Right Knee

On the claim for increase for the right knee, the Veteran alleges clear and unmistakable error, because the knee should have been rated separately for arthritis, pain, limitation of motion, and instability under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 5261, and 5257 (1994) on the basis of the findings by VA examiners in March 1994 and in September 1994.

The record shows that in March 1967 the Veteran suffered a gunshot wound to the posterior knee.  There was no bone or joint involvement.  There was no internal derangement of the knee joint, but the Veteran needed therapy to improve quadriceps strength.  After 53 days the Veteran was returned to full duty.  



The Veteran then had nine days of physical therapy due to quadriceps atrophy and he returned to duty. 

On initial VA examination in 1969, the VA examiner found no objective residuals of the wound.  The Veteran was working as a field assistant for a utility company. And he had not missed worked because of his knee. 

In a rating decision in January 1970, the RO granted service connection for residuals of a gunshot wound to the right knee and assigned a 10 percent rating under Diagnostic Code 5311(Muscle Group XI which includes flexion of the knee), equating to a moderate muscle injury.  

In July 1992, history included a medial meniscectomy (removal of meniscus or cartilage).  In a rating decision in August 1993, the RO continued the 10 percent rating under Diagnostic Code 5311 and 5259 (symptomatic removal of the semilunar cartilage). 

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a disability to Muscle Group XI (flexion of the knee) was rated at varying levels of severity from slight, to moderate, to moderately severe, and to severe.  Where the muscle injury was slight, the rating was noncompensable.  Where the muscle injury was moderate, the rating was 10 percent.  Where the muscle injury was moderately severe, the rating was 20 percent. 

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined a moderately severe wound as a through and through or deep penetrating wound with debridement with prolong infection or intermuscular scarring and moderate of deep fascia or moderate loss of muscle substance or moderate loss of firm resistance of muscles compared with the sound side.  And evidence of the inability to keep up with work requirements. 

Under Diagnostic Code 5259, a 10 percent rating was assigned for surgically removal of a semilunar cartilage that was symptomatic.  There is no rating higher than 10 percent under Diagnostic Code 5259. 


As for a higher rating, 20 percent, under Diagnostic Code 5311, the service treatment records and the initial post-service VA examination in 1969 do not describe a moderately severe muscle injury, as there was no evidence of through and through or deep penetrating wound with debridement with prolong infection or intermuscular scarring and moderate of deep fascia or moderate loss of muscle substance or moderate loss of firm resistance of muscles compared with the sound side.  The record shows that the Veteran returned to duty in service and was able to work after service.

And separate compensable ratings under both Diagnostic Codes 5311 and 5259 would violate the prohibition against pyramiding, that is, rating the same manifestation under different Diagnostic Codes, which is to be avoided.  38 C.F.R. § 4.14.  

As the correct facts were before the RO and the rating criteria under either Diagnostic Codes 5311 or 5259 were correctly applied, there is no factual or legal basis to support a finding of clear and unmistakable error in rating the right knee.

As for other potentially applicable Diagnostic Codes, as argued by the Veteran, whether or not applied by the RO, the following analysis shows that the outcome would not have been manifestly different.

Under 38 C.F.R. § 4.40 (1994), functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Under 38 C.F.R. § 4.45 (1994), the factors for rating a joint, such as a knee, included weakened movement, pain on movement, swelling, deformity or atrophy of disuse. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  



When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  

As the right knee was already rated 10 percent or compensable under Diagnostic Code 5259, there is no legal basis for separate rating of 10 percent under Diagnostic Code 5003, which is assigned when the affected joint is rated noncompensable under the appropriate Diagnostic Code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion limited to 45 degrees is rated 10 percent.   Flexion limited to 30 degrees is rated 20 percent.  As for a separate rating under Diagnostic Code 5260, on VA examination in March 1994, flexion was to 135 degrees and to 125 degrees on VA examination in September 1994.  Flexion to 135 degrees or 125 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension limited to 10 degrees is rated 10 percent.  Extension limited to 15 degrees is rated 20 percent.  As for a separate rating under Diagnostic Code 5261, extension of the knee was to -5 degrees on VA examination in March 1994 and to 0 degrees or normal on VA examination in September 1994.  Extension to -5 degrees or 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.





Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability is rated 10 percent.  As for a separate rating under Diagnostic Code 5257, there was no instability or subluxation on VA examination in September 1994.  Neither instability nor subluxation was addressed on VA examination in March 1994.  In the absence of evidence of any instability or subluxation, the criterion for a 10 percent rating for slight instability or subluxation was not met under Diagnostic Code 5257. 

As separate, compensable ratings were not assignable under either Diagnostic Codes 5003, 5260, 5261, or 5257, the application of the Diagnostic Codes would not have manifestly changed the outcome at the time and the omission does not show that the original decision was fatally flawed, that is, clearly and unmistakably erroneous.


ORDER

Clear and unmistakable error in the rating decision in September 1994, denying service connection for left knee disability on secondary basis, is not established, and the appeal is denied.

Clear and unmistakable error in the rating decision in September 1994, denying a rating higher than 10 percent for a right knee disability is not established, and the appeal is denied. 


REMAND

On the claim for increase for the left knee, the Veteran applied for Social Security benefits, but the records have not been requested.






In June 2012, the Veteran testified that he has had ongoing treatment from the Loma Linda VA Medical Center, but there are no VA records since October 2011.

Accordingly, the claim for increase is REMANDED for the following action:

1.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain record from the Loma Linda VA Medical Center since October 2011.  

3.  After the above development, if the additional evidence suggests a material change in the disability, the Veteran should be reexamined.  In any event, if the benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


